               Case:19-03908-jtg         Doc #:199-4 Filed: 01/27/20             Page 1 of 1




                          UNITED STATES BANKRUPTCY COURT
                        FOR THE WESTERN DISTRICT OF MICHIGAN

In re:                                                  Chapter 11

CHHATRALA GRAND RAPIDS, LLC, et                         Case No. 19-03908-jtg
al.,1                                                   (Jointly Administered)

                         Debtors.                       Honorable John T. Gregg


    ORDER GRANTING APPLICATION OF GORDON FOOD SERVICE INC. FOR
     ALLOWANCE AND PAYMENT OF ADMINISTRATIVE PRIORITY CLAIM

         THIS MATTER having come before the Court on the APPLICATION OF GORDON

FOOD SERVICE INC. FOR ALLOWANCE AND PAYMENT OF ADMINISTRATIVE

PRIORITY CLAIM (the “Application”). For good cause shown, the application is hereby

GRANTED.

         IT IS HEREBY ORDERED that GFS is allowed an administrative claim against

Debtor’s estate for the value of the 20-Day Goods delivered to it in the amount of $16,978.24,

which shall be paid at the earliest date and at the same percentage as any other allowed

administrative claims of equal priority against the Debtor’s estate.




1
 The Debtors in these jointly administered proceedings are Chhatrala Grand Rapids, LLC, Case No. 19-03908, and
Bhogal Enterprises, LLC, Case No. 19-03909.


CO\6326743.1
